Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on November 5, 2021. Claim 1 is currently pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/941,527, filed on July 28, 2020 (now U.S. Patent No. 11,183,040), which is a continuation of, and claims priority to U.S. Application No. 16/777,249, filed on January 30, 2020 (now U.S. Patent No. 10,769,918), which is a continuation of, and claims priority to U.S. Application No. 16/386,061, filed on April 16, 2019 (now U.S. Patent No. 10,586,435), which is a continuation of, and claims priority to U.S. Application No. 15/859,177, filed on December 29, 2017 (now U.S. Patent No. 10,304,305), which is a continuation of, and claims priority to U.S. Application No. 15/642,286, filed on July 5, 2017 (now U.S. Patent No. 9,858,801), which is a continuation of, and claims priority to U.S. Application No. 15/419,917, filed on January 30, 2017 (now U.S. Patent No. 9,734,700), which is a continuation of, and claims priority to U.S. Patent Application 15/250,766, filed on August 29, 2016 (now U.S. Patent No. 9,589,449), which is a continuation of, and claims priority to U.S. Patent Application 15/015,625, filed on February 04, 2016 (now U.S. Patent No. 9,454,890), which is a continuation of, and claims priority to U.S. Patent Application 14/286,377, filed on May 23, 2014 (now U.S. Patent No. 9,286,790).

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/5/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 11/5/2021 are acknowledged and are acceptable.

Claim Objections	
Claim 1 is objected to because of the following informalities:
As per claim 1, line 19, "electronic rending" is presumed to recite "electronic rendering".
As per claim 1, lines 26-27, "instructing the display to indicate status of each of the doors upon transmission of the lockdown initiation signal" is presumed to recite "instructing the display to indicate status of each of the multiple doors.
Appropriate correction is required.

Double Patenting (statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,586,435. This is a statutory double patenting rejection.

Double Patenting (nonstatutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,183,040. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language.
                                      Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the objection(s) and statutory double patenting rejection of the claim set forth in this Office action, and by overcoming the nonstatutory obviousness-type double patenting rejection of the claim set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art fail to disclose, teach, or fairly suggest each and every limitations of the invention recited in independent claim 1. Similar to the explanation of reasons for allowance in the parents, the closest prior art of McNUTT et al. (U.S Publication No. 2015/0015381), either alone or in combination, does not expressly teach the combination of limitations presented in the claimed invention. The prior art search (updated from the parents) failed to yield any sufficient reference or reasonable combination of references sufficient to teach the claimed invention as a whole. Thus, claim 1 is allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov